Exhibit 8.1 LIST OF SUBSIDIARIES List of subsidiaries of Petróleo Brasileiro S.A. – PETROBRAS Subsidiary companies Total capital Voting capital Country of incorporation Activity Petrobras Distribuidora S.A. – BR and subsidiaries 100.00 100.00 Brazil Distribution Braspetro Oil Services Company - Brasoil and subsidiaries 100.00 100.00 Cayman Islands International operations Braspetro Oil Company – BOC and subsidiaries 100.00 100.00 Cayman Islands International operations Petrobras International Braspetro B.V. - PIBBV and subsidiaries 100.00 100.00 The Netherlands International operations Petrobras Comercializadora de Energia Ltda. – PBEN 100.00 100.00 Brazil Energy Petrobras Negócios Eletrônicos S.A. – E-PETRO 100.00 100.00 Brazil Corporate Petrobras Gás S.A. – Gaspetro and subsidiaries 99.99 99.99 Brazil Gas transportation Petrobras International Finance Company – PifCo and subsidiaries 100.00 100.00 Cayman Islands International Commercialization and Financing Petrobras Transporte S.A. – Transpetro and subsidiaries 100.00 100.00 Brazil Transportation Downstream Participações S.A. 99.99 99.99 Brazil Refining and distribution Petrobras Netherlands B.V. – PNBV and subsidiaries 100.00 100.00 The Netherlands Exploration and Production 5283 Participações Ltda. 100.00 100.00 Brazil Energy Fundo de Investimento Imobiliário RB Logística – FII 99.00 99.00 Brazil Corporate Baixada Santista Energia Ltda. 100.00 100.00 Brazil Energy Sociedade Fluminense de Energia Ltda. – SFE 100.00 100.00 Brazil Energy Termoceará Ltda. 100.00 100.00 Brazil Energy Termomacaé Ltda. 100.00 100.00 Brazil Energy Termomacaé Comercializadora de Energia Ltda. 100.00 100.00 Brazil Energy Termobahia S.A. 98.85 98.85 Brazil Energy Ibiritermo S.A. 50.00 50.00 Brazil Energy Petrobras Biocombustível S.A. 100.00 100.00 Brazil Production of ethanol, biodiesel and energy Refinaria Abreu e Lima S.A. 100.00 100.00 Brazil Refining and trading Companhia Locadora de Equipamentos Petrolíferos S.A. – CLEP 100.00 100.00 Brazil Exploration and Production Comperj Participações S.A. 100.00 100.00 Brazil Petrochemical Comperj Estirênicos S.A. 100.00 100.00 Brazil Petrochemical Comperj MEG S.A. 100.00 100.00 Brazil Petrochemical Comperj Poliolefinas S.A. 100.00 100.00 Brazil Petrochemical Cordoba Financial Services Gmbh – CFS and subsidiaries 100.00 100.00 Austria Corporate Breitener Energética S.A. and subsidiaries 93.66 65.00 Brazil Energy Cayman Cabiunas Investment CO. 100.00 100.00 Cayman Islands Exploration and Production Innova S.A. 100.00 100.00 Brazil Petrochemical Companhia de Desenvolvimento de Plantas Utilidades S.A. – CDPU 100.00 100.00 Brazil Utilities center Companhia de Recuperação Secundária S.A. – CRSEC 100.00 100.00 Brazil Exploration and Production Companhia Integrada Têxtil de Pernambuco – CITEPE 100.00 – Brazil Petrochemical Companhia Petroquímica de Pernambuco S.A. – Petroquímica SUAPE 100.00 – Brazil Petrochemical Petrobras Logística de Exploração e Produção S.A. - PBLOG 100.00 – Brazil Exploration and Production Arembepe Energia S.A. 100.00 30.00 Brazil Energy Energética Camaçar i Muricy S.A. 71.60 49.00 Brazil Energy Liquigás S.A. 100.00 – Brazil Distribution Petrobras Química S.A. – Petroquisa and subsidiaries – 100.00 Brazil Petrochemical Special purpose entities consolidated according to FIN 46(R) Total capital Voting capital Country of incorporation Activity Companhia de Desenvolvimento e Modernização de Plantas Industriais – CDMPI 0.00 0.00 Brazil Refining PDET Offshore S.A. 0.00 0.00 Brazil Exploration and Production Nova Transportadora do Nordeste S.A. – NTN 0.00 0.00 Brazil Logistics Nova Transportadora do Sudeste S.A. – NTS 0.00 0.00 Brazil Logistics Charter Development LLC – CDC 0.00 0.00 USA Exploration and Production Fundo de Investimento em Direitos Creditórios Não-padronizados do Sistema Petrobras 0.00 0.00 Brazil Corporate
